We review on writ of error judgment of conviction of larceny of a hog.
The evidence of identity of the hog, the head of which was found in the possession of the accused, is uncertain and unsatisfactory and, we think, legally insufficient to support a verdict of guilty.
Especially is this true when we find in the record convincing and uncontradicted evidence produced from several disinterested and unimpeached witnesses that the head found in the possession of the accused was the head of an entirely different hog which accused had purchased from the true owner thereof in the regular course of business.
Justice demands that the judgment be reversed and the cause remanded for a new trial.
So ordered.
TERRELL, C. J., and WHITFIELD, BROWN and CHAPMAN, J. J., concur.
THOMAS, J., dissents. *Page 559